DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 27-39 in the reply filed on 07/23/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden on the Office to examiner Groups II-III, since independent Claims 40 and 42 includes special technical features of Claim 27 of embossing (Applicant’s Arguments, Pages 1-2).
In regards to Applicant’s arguments, Examiner notes that a regular restriction practice was performed due to the instant application being a CON of 15/508,669; therefore, the special technical features do not apply.  The differences between a National Application filed under 35 U.S.C. 111(a) and a National Stage Application submitted under 35 U.S.C. 371 are often subtle, but the differences are important. See MPEP 1896. U.S. National Applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37 CFR 1.141-1.146. See MPEP 1896 and MPEP 803.
On the Restriction/Election Requirement mailed on 07/22/2022, the Examiner provided the Groups I-III being directed to different classifications, and thus, accompanying burden of search.  Furthermore, the Groups are directed to different inventions, including a pair of rolls (Group I), a method of treating sheet material (Group II), and a channel section (Group III).  Applicant has not provided sufficient evidence on the record to show that the Examiner’s rationale in the Inventions being related as process, apparatus, and product made would not be proper in the restriction process.  Furthermore, the claims of Group I are rejected under the prior art of Hayward and/or Feldmeier and Ball; therefore, Applicant’s argument of a special technical feature is further not persuasive.
Therefore, claims 40-46 are hereby withdrawn from consideration, and an action on the merits is presented for elected Claims 27-39 below.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 12/03/2020, 12/09/2020, 04/28/2022, and 06/21/2022 were considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 27-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 1997023694 (Hayward).
In regards to Claims 27, 29-30, and 32-36, Hayward teaches an elongate structural profile formed from sheet or strip material, and a method and apparatus for producing surface formations, such as knurling and grooving on sheet or strip material used in forming the profile (Page 1, ¶1), wherein the method includes passing the material between cooperating rolls rotating about general parallel axes, wherein one of the rolls has an area of circumferential grooving and the other of which has an area of similar circumferential grooving as an area in which its grooving is intersected parallel to the rotational axis of the roll to create a multiplicity of knurling formations, whereby the strip or sheet is formed with one or more longitudinal grooves and an adjacent knurled areas (Page 2, ¶2), wherein in Figs. 3-5 – corresponding to a pair of rolls (20,25) for forming a pattern on sheet material, the first roll (25) comprising a first forming portion (B) for forming at least part of a first pattern (32) on a sheet material (30) and a second forming portion (A) for forming at least part of a second pattern (9) on the sheet material (30), the first forming portion B  comprising a first array of projections (27) and the second forming portion (A) comprising a second array of projections comprising the ridges between grooves 26, the second tool comprising a third forming portion (facing first forming portion B of tool 25 in Fig. 3) for forming at least part of said first pattern (32) on sheet material (30), and a fourth forming portion (facing second forming portion A of tool 25 in Fig. 3) for forming at least part of said second pattern (9) on the sheet material (30), the third forming portion comprising a third array of projections (ridges between grooves 26) and the fourth forming portion comprising an array of rebates (21), the second forming portion and the fourth forming portion being co-operable to emboss a pattern (32) corresponding to the relative array of projections (ridges between grooves 26) and rebates (21) on the sheet material (30).  Given that Hayward teaches that the formation of the longitudinal grooves in the material by cold rolling makes a significant contribution to the strength and stiffness of the finished product (Page 8, ¶2), and that the indentations impart a considerable degree of rigidity to the profile (Page 4, ¶4), one of ordinary skill in the art would recognize that the first and third forming are co-operable to cold work harden the sheet material to form an array of projections and depressions with each projection on one side of the sheet material corresponding to a depression on the other side of the sheet material (instant Claim 27).  Furthermore, as set forth for the mappings of the first, second, third, and fourth forming portions as set forth in Figs. 3-5, Hayward teaches that the first and second forming portions have distinct shapes such that the first and second pattern formed on the sheet material are distinct (instant Claim 29), wherein each of the first and second forming portions are configured to form the respective pattern along a forming direction, wherein the second forming portion is adjacent, abutting or spaced from the first forming portion in a direction orthogonal to the forming direction (instant Claim 30), wherein the first roll comprises two first forming portions between which the second forming portion is located and/or the second roll comprises two third forming portions between which the fourth forming portion is located (instant Claim 32), wherein the second forming portion extends around the circumference of the first roll and in the circumferential direction of the first roll and is surrounded or confined or bound by the first forming portion or portions in an axial direction or a direction along the axis of rotation of the rolls (instant Claim 33), wherein the first roll comprises a series of parts or segments, each with a respective first or second forming portion, for example such that the first roll comprises alternating first and second forming portions, and/or wherein the second roll comprises a series of parts or segments each with a respective third or fourth forming portion (instant Claim 34), wherein the first forming portion comprises a surface from which upstands plural male forming members for forming said first pattern (instant Claim 35), wherein the second portion comprises a surface from which the second array of projections upstands (instant Claim 36).  Additionally, Examiner notes that limitations directed towards feature arrangement and articulation can constitute aesthetic design choices.  It is well-settled that matters relating to ornamentation and aesthetic design changes only which have no mechanical function cannot be relied upon to patentably distinguish a claimed invention from prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04.I.  

In regards to Claim 28, Hayward teaches that the rolls are assembled to be in contra-rotation (Page 7, ¶3) – corresponding to the rolls being mounted for contrarotation (instant Claim 28).

In regards to Claim 31, Hayward teaches that in one arrangement, the deformations are interrupted by the provisions of the one or more relatively plain areas serving for application of an informative, decorative, or similar marking (Page 2, ¶1) – corresponding to the first forming portion including an interruption in which the second forming portion is located or situated (instant Claim 31).

In regards to Claim 39, Hayward teaches that the rolls have central axial bores enabling the roll to be mounted in driving engagement on a shaft driven in convention manner (Pages 6-7) – corresponding to the first and second roll comprising an aperture for receiving a shaft (instant Claim 39).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 1997023694 (Hayward) as applied to Claims 27-36 and 39 above, and further in view of German Patent Publication No. DE 1992-2105 (Feldmeier).
	In regards to Claim 37, Hayward teaches the pair of rolls according to Claim 27, but does not teach that each of the first roll and the second roll has a first end and a second end and each of the first roll and the second roll has a gear located at or toward the first end and wherein the second end of each of the first roll and the second roll is free of a gear; in use, the gear of the first roll and the gear of the second roll intermesh to allow the first roll and the second roll to be driven (instant Claim 37).
	In the same field of rolls for embossing sheet material, Feldmeier teaches a method involving arranging one or more forming tools at end faces of driven rotors about an axel, wherein each tool end on one end face co-operates with a tool on the other end face (Abstract).  Feldmeier teaches that two rotors can be rotatably mounted on a shaft and driven by gear wheels (¶17); Feldmeier also teaches that the synchronization of the two rotors can also be driven by one rotor and moving the opposing second rotor with a spur gear (Figs. 1-2, ¶31) – corresponding to each of the first roll and the second roll has a first end and a second end and each of the first roll and the second roll has a gear located at or toward the first end and wherein the second end of each of the first roll and the second roll is free of a gear; in use, the gear of the first roll and the gear of the second roll intermesh to allow the first roll and the second roll to be driven (instant Claim 37).
	Feldmeier discloses that the process utilizing the rotors and gears satisfies the requirement of making a continuous process of operation cycle-by-cycle (¶2). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to utilized the gears on the ends of the rolls to intermesh and drive the rotation of the rolls, as taught by Feldmeier, within the rolls of Hayward.  One skilled in the art would have been motivated by the desire and expectation of creating a continuous process for workpiece variety, as taught by Feldmeier, within the product of Hayward, in order to improve processing and performance.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 1997023694 (Hayward) as applied to Claims 27-36 and 39 above, and further in view of United States Patent Publication No. US 7,353,681 (Ball).
In regards to Claim 37, Hayward teaches the pair of rolls according to Claim 27, but does not explicitly teach that one of the first and second rolls comprises a peripheral extension portion and the other of the first and second rolls comprises a peripheral rebate portion and wherein, in use, the peripheral extension portion extends into and travels in the peripheral rebate portion (instant Claim 38).
In the same field of embossing rolls for sheet material, Ball teaches a cold rolling process for impressing a pattern on a surface of a sheet metal article involves passing the sheet article through a pair of rolls and engaging a patterning feature with isolated areas of a surface of the sheet article, at a localized pressure to plastically deform at least the surface of the sheet article, wherein a cold rolling apparatus is also described having a pair of rolls, each with partially cylindrical outer surfaces (Abstract).  Ball teaches that one of the rolls has a localized surface region that is displaced relative to the surface of the roll, and when the localized region is brought near the other roll, a spacing exists that is narrower than the gap, such that one of the rolls has a localized patterning feature that aligns with the localized surface region to impress a pattern into the sheet article (Abstract).  Ball teaches that the gap allows the rolls to engage opposite surfaces of the sheet article while imparting compression less than a bulk elastic yield strength of the metal (Abstract).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have localized patterning features, such as a peripheral extension and rebate portion on each roll, as taught by Ball, within the rolls of Hayward.  One skilled in the art would have been motivated by the desire and expectation of allowing the rolls to engage opposite surfaces of the sheet article while imparting compression less than a bulk elastic yield strength of the metal, as taught by Ball, within the sheet material formed from the pair of rolls of Hayward, in order to improve mechanical properties and processing.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 4,793,113 (Bodnar) teaches a wall having metal wall studs in parallel spaced-apart relation, and each, in turn, having two parallel angles each defining a panel supporting flange, to which wall panels may be attached, and each further defining a bracing strip, integral with the panel supporting flange, at right angles thereto, a plurality of straps integral with the angles each strap defining an axis extending diagonally between the bracing strips and defining generally triangular openings with their apices directed alternately in opposite directions, generally triangular widened roots on each end of the strap, a plurality of transverse ribs in the panel supporting flanges normal to the right angle junctions between the bracing strips and the panel supporting flanges, and further transverse ribs in the bracing strips and extending into the triangular enlarged roots, the first and second transverse ribs being formed in aligned pairs and meeting and joining one another at the right angle junction, wall paneling on the panel supporting flanges on one side, and screws passing through the paneling and secured in the panel supporting flanges (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/HUMERA N. SHEIKH/ Supervisory Patent Examiner, Art Unit 1784